OPINION — AG — ** SOCIAL SECURITY — PAYMENTS — CONSTITUTIONAL ** QUESTION(1): IS 56 O.S. 122 [56-122] RELATING TO COVERAGE OF CERTAIN OFFICERS AND EMPLOYEES OF THE STATE AND LOCAL GOVERNMENT UNDER THE OLD AGE PENSION AND SURVIVORS INSURANCE PROVISIONS OF THE FEDERAL SOCIAL SECURITY ACT, CONSTITUTIONAL ?, QUESTION(2): IF SAID ACT IS CONSTITUTIONAL (A) MAY THE LEGISLATURE APPROPRIATE MONEY TO BE USED TO MATCH THE AMOUNT DEDUCTED FROM STATE EMPLOYEES' SALARIES OR WAGES IN ORDER TO MAKE PAYMENTS TO THE SECRETARY OF THE TREASURY, AS PROVIDED IN SECTION 218 OF THE FEDERAL SOCIAL SECURITY ACT; AND MAY POLITICAL SUBDIVISIONS OF THE STATE ALSO APPROPRIATE MONEY FOR THE PURPOSE OF MATCHING THE AMOUNT DEDUCTED FROM THEIR EMPLOYEES' SALARIES OR WAGES, IN ORDER TO MAKE PAYMENTS DUE BY THEM UNDER THE STATE ACT ? (OLD AGE PENSION, STATE AGENCIES) CITE: ARTICLE XXV, SECTION 1, ARTICLE XXV, SECTION 2, 51 O.S. 122 [51-122], 51 O.S. 123 [51-123] [51-123], 51 O.S. 124 [51-124], 51 O.S. 125 [51-125] [51-125], 51 O.S. 130 [51-130] (MAINARD KENNERLY)